Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.
The amendment filed with the RCE submission of August 3, 2022 has been received and entered.  With the entry of the amendment, claims 2-5, 7, 9, 10 and 12-18 are canceled, and claims 1, 6, 8 and 11 are pending for examination.
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on March 21, 2021 is acknowledged.

Applicant’s election of the species of A: cold spraying and B: at least 94 % Fe in the reply filed on March 21, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

It is noted that non-elected claims 14-18 were canceled by the amendment of June 25, 2021. 

Drawings
The replacement drawing of June 25, 2021 is approved.

The objection to the drawings because FIG. 1 should simply be “Figure” as there is only one drawing is withdrawn due to the replacement drawing provided June 25, 2021 using the term Figure.

Specification
The objection to the disclosure because in the specification the references to Fig. 1 should be to the “figure” is withdrawn due to the amendment of June 25, 2021, providing this correction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Verpoort et al (US 2015/0376759) in view of Nardi et al (US 2015/0190824) and Beardsley et al (US 2010/0055479), EITHER alone OR further in view of Tournier et al (US 2007/0026157).
Claims 1, 6: Verpoort teaches a method for coating components such as cylinder bores, where a coating material of a feedstock is used for a coating process to coat a first component (a cylinder bore) with the coating material feedstock, where the coating process would be a thermal spraying process of a wire arc spraying process using a wire feedstock (as desired by claim 6), (note 0008-0012, for example, so a thermal spraying coating process), where since a wire would be needed for the spraying the wire would have to be produced/provided/formed to give a thermal spray coating material wire for use as the coating material of a feedstock (note 0069-0071, 0007-0012). When the thermal spray coating material wire is used in the thermal spraying coating process (wire arc spraying process) then a second material in the form of dust/reflected/deflected particles is produced from the thermal spraying coating process, where such particles can be extracted from the coating area (note 0008-0012, 0054-0056, 0069), and can be considered a byproduct of the thermal spraying coating process, as the coating on the cylinder bore component would be the main product.  Furthermore, the byproduct particles can be removed/cleaned during or after coating of the thermal spraying coating process with blowing gas (note 0054-0056).
(A) Verpoort does not teach specifically collecting the byproduct material during or after the thermal spraying coating process, and using the byproduct material/dust  in a cold gas spraying coating process (so that the byproduct material is a cold spray coating material), and coating a second component, but does describe that the initial feedstock (thermal spraying coating material) can be commonly iron or metal (oo09).  However, Nardi describes how coating material in the form of powder can be desirably generated using an arc system where feedstock wire is decomposed and blown (sprayed) forming particles, and can be formed with twin or single wires, and formed with a material that can be the metal aluminum, for example (0033-0036), and further describes that the powders can be used for cold spraying and describes cold gas spraying with the powder to a substrate 10 (0022-0024, 0037, figure 1), and also indicates that cold spray can be used to coat materials such as aluminum, copper, iron, etc. (0005), thus the coating material formed would be considered as cold spray coating material.  The formed powder material (cold spray coating material) is collected at least during or after the wire sprayed/blown and turned into particles to use for the cold spray, where a motive/blowing gas propels the particles for collection with classifier and feedstock hopper for further use, for example (note figure 1, 0024, 0022, and note figure 2, 0035 with motive gas flow A that would occur during the wire arc spraying/blowing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpoort to use the extracted byproduct material particles, that have been collected during or after the thermal spray coating process in a further cold gas spray coating process to coat a second substrate (so the byproduct material particles are considered cold spray coating material) as suggested by Nardi with an expectation providing a desirable use for the extracted powder coating material, that provides lowered waste by using the extracted powder, since Verpoort’s wire arc coating process will result in a byproduct material in the form of dust particles of the coating being extracted with blowing gas and Nardi indicates that particles formed from a wire arc system can be desirably used in a cold gas spraying process  to coat a substrate (which would be a second substrate as a different substrate than that used for Verpoort), where the particles are collected with blowing gas in the system with the formed wire arc formed particles to blow to a collecting system (note classifier and feed hopper for further use, showing how particles can be collected for further use), and Verpoort indicates the conventional use of metal or iron, and Nardi notes cold gas spraying can be formed with various metals including iron. 
 (B) Optionally, further using Tournier, Tournier further describes how it is well known that arc wire coating method using a wire as the source material is known to produce waste product powder (so a byproduct of the coating material and method) (note 0024-0026, 0044, 0099, claims 1, 13, 14), and that such waste product powder can be reused to form a further coating by a further spraying method (note 0001-0005, 0012, 0024-0026, 0099), where the waste powder is collected at least after the spraying (figure 1, 0043, 0044, since the waste product powder is shown collected in device 4).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpoort to use the extracted byproduct material particles (so as cold spray coating material that is from byproduct of the first coating process) in a cold spray coating process to coat a second substrate as suggested by Nardi and Tournier with an expectation providing a desirable use for the extracted powder coating material, that provides lowered waste by using the extracted powder, since Verpoort’s wire arc coating process will result in a second material in the form of dust particles of the coating being extracted using blowing gas, Tournier indicates that residual waste product powder from an arc coating method can be desirably reused in a further application process and would be collected at least after spraying, and Nardi indicates that particles formed from a wire arc system can be desirably used in a cold gas spraying process  to coat a substrate (which would be a second substrate as a different substrate than that used for Verpoort), thereby further giving a use for particles formed in an arc spraying, and that the particles formed from the wire arc system can be extracted and collected at least after spraying/blowing using a blowing gas, where Verpoort would have such a process, and where it is known to reuse waste (byproduct) particles from arc coating methods, and Verpoort indicates the conventional use of metal or iron, and Nardi notes cold gas spraying can be formed with various metals including iron.
(C) As to the specific first and second components being engine components, and the first coating process coating a first component of a crankcase and the second coating process coating a second component of a cylinder head (as now in claim 1), Verpoort indicates how the thermal spraying coating process can coat a cylinder bore of an engine (so an engine component, and the cylinder bore understood to be part of the crankcase as described by applicant, note the specification as filed at 0029), where the coatings for such components can be iron or metal (0009, 0069).  
As to the substrate for the cold gas spray coating process, Beardsley indicates how it is known to cold spray cylinder head components of engines (0018-0020, note layers 160, 165), where the layers can include metal materials, including stainless steel, NiCrAl, etc. (0016).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpoort in view of Nardi, EITHER alone OR optionally in view of Tournier to provide that the cold gas spray coating application is to a second component of a cylinder heads of engines, with metal materials used that apply to both substrates, with an expectation of predictably and acceptably providing a desired coating, since Verpoort in view of Nardi, EITHER alone OR optionally in view of Tournier would suggest to provide cold gas spraying of substrates with the coating material extracted from the coating of Verpoort which can be metal, and Beardsley describes how a substrate to be coated by cold spraying can be a cylinder head of an engine, which can also be coated with metal material, giving a suggested substrate/second component to use. 
Claim 8: Verpoort indicates that the thermal spraying coating can be performed using inert gas primary and secondary gases, such as argon or nitrogen (0069), and also that a shielding gas can be provided of inert gas (0086, shielding gas as secondary gas, for example) and therefore, there would be understood to be predictably and acceptably provided an oxygen free environment  for the thermal spraying coating process from the suggested process conditions of Verpoort as the only gases required in the coating area.  Nardi also indicates how an inert atmosphere can be provided for the particle generator (wire arc system) (0033), which would further suggest that an oxygen free environment can be predictably and acceptably provided for wire arc coating, as oxygen is not an inert gas.
Claim 11: The thermal spray coating process and cold gas spray coating process would be separated spatially and temporally, as material has to be recovered from the thermal spraying process as in Verpoort and then supplied to the cold gas spraying coating process of Nardi, and also note Nardi suggesting to store the coating material for use in the cold spraying (0039).

Note the definition of “by-product” provided in The Free Dictionary.  

Response to Arguments
 Applicant's arguments filed August 3, 2022 have been fully considered. 
As to the 35 USC 103 rejection using Verpoort, applicant argues that none of the references disclose the process of producing a cold spray coating material from a byproduct of the thermal spraying process collected during or after the thermal spraying coating process, and then using the cold gas spray coating material in a cold gas spray coating process to coat a second component, where the Office Action argues that it would have been obvious to  modify Verpoort to use the extracted material in cold gas spraying to coat a second component as suggested by Nardi to provide a desirable use for the extracted coating material, but that this lacks a logical step, where there is no teaching in any of the references that cold spray powder was a known “desirable use” for the excess thermal spray material, rather Verpoort teaches that it is undesirable waste, and Tournier indicates excess reused in thermal spraying, not as cold spray powder, and neither Nardi or Beardsley discuss excess thermal spray material at all, such that the alleged motivation comes solely from applicant’s own disclosure – as impermissible hindsight.  It is argued that it is well known that a new use for a known article can be the basis for invention, which would be the case here.  As to the argument by the Office Action that the motivation comes from Nardi as to further use provided for wire arc sprayed particles, applicant argues that this would not be the case as (1) Nardi does not teach that wire arc sprayed/blown particles are use for cold spraying, with Nardi not mentioning thermal spraying or give any mechanism for spraying/blowing, (2) Nardi does not teach further use for dust/overspray, rather has cold spray powder being formed specifically for the cold gas spray process, (3)Nardi would discourage the proposed motivation as it uses cold spray powder produced directly by thermal decomposition, not as a byproduct of thermal spray coating, and it is important to Nardi that the powder come from inert atmosphere of the housing to avoid impurities, but there is no indication that Verpoort done in a similar manner to avoid impruties.  It is argued that while the Office Action argues that Verport teaches an inert environment, the primary and secondary gases of Verpoort do not suggest the enclosed invert environment of Nardi.
The Examiner has reviewed these arguments, however, the rejection is maintained. While Verpoort indicates that the spray dust/overspray particles are a problem in the wire arc spray process of Verpoort, the particles are still extracted from the system, so there are metal/iron particles not being coated (so byproduct) that are formed from the metal/iron wire feedstock by the first wire arc spraying coating process, and so would be non-coated particles that can be considered as simply generated by wire arc spraying, using the first thermal spray coating material in the first thermal spraying coating process.  Nardi describes how particles formed from metal wire feedstock by a wire arc spraying (noting the motive gas flow of the feedstock forming particle flow/spray) (note Nardi, figure 2 and 0033-0036—note motive gas A in figure 2 would impact the particles and form flow/spray B) can be used as feedstock for cold gas spraying. Therefore, one of ordinary skill in the art looking at both references would understand that the produced particles of Verpoort that are collected and not desired to be used for the wire arc spray coating of Verpoort would be desirably used as a similar particle/powder formed from a wire arc spray process in the cold spraying as indicated by Nardi, and thus giving a use for the undesired dust/overspray of Verpoort. This gives an efficient use of material without waste. The motivation comes from the teaching of Nardi as to what further use can be provided for wire arc sprayed particles, so waste from Verpoort of dust/overspray would be limited by giving a further use for these particles.  It would be understood to be possible to do this given the teaching of Nardi as described in the rejection as to how wire arc sprayed/blown particles can be used for cold spraying.   Note that A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)).  Furthermore, note that [A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1368, 80 USPQ2d 1651 (Fed. Cir. 2006) (emphasis added). This would further indicate that of making a process more efficient, by reusing the dust/overspray particles of Verpoort rather than discarding them, for example, would be a motivation to combine. Therefore, the teaching of Nardi as to use of wire arc sprayed particles gives a suggestion as to use of particles also provided from wire arc spraying in Verpoort and gives a use for such particles (so giving a market force motivation/efficiency motivation – to prevent waste, and also from the interrelated teachings of multiple patents), and Verpoort does not have to provide the suggestion to use the particles in cold spraying alone.   The optional use of Tournier uses the teaching of Tournier as to how thermal sprayed material in the form of arc spraying is well known to have byproduct powder from the arc spraying process, and for this waste powder to be conventionally reused for other spraying. Note that Tournier would indicate the powder used (waste product powder) which originates from a method of coating by projection, in particular from an arc wire coating method using a wire or a cord of meltable coating material as the source material, and the portion of the powder is obtained by sieving a quantity of unprocessed waste product powder (note 0024-0026), or in other words, the wire/core is sprayed/projected to form particles and the non-coated portions would be waste product powder/byproduct powder and a portion of this powder is obtained and not further processed before the sieving, since if not originally sprayed/projected there material would be in wire/cord form, not powder.  While Tournier does not show the further cold spraying of the byproduct powder, it does show the conventionally of reusing byproduct powder for a further spray coating process, and it is the combination of this with the teaching of Verpoort and Nardi that would additionally suggest that cold spraying would be a spray process that the powder could be used for, since Nardi shows how arc sprayed powder can be used in a further cold spraying process, giving a suggested use to be made of the particles of Verpoort, which would allow use of the particles without waste. Thus, the motivation for combination comes from the references, and not impermissible hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  This is the case here, as discussed above.
As to the discovery of a new use for a known article as being the basis for invention, it is the Examiner’s position that in this case, the article of dust/overspray from the arc spraying is known to be used for further spraying, and from the teaching of Nardi as discussed above, would further be suggested from the prior art to be used for cold spraying, and thus the new use would not be “nonobvious”.  As to applicant’s further arguments as to the use of Nardi, (1) as to Nardi teaching thermally decomposed feedstock material, but not wire arc sprayed/blown particles with no mechanism for spraying/blowing, the Examiner disagrees.  As shown in figures 1,  2, and discussed in 0034-0035), arc 125 at the end of the adjacent ends of the wires forms powder particulate 127, furthermore motive gas source 110 introduces motive flow A to the generator 120  so that the powder feedstock particulate 127 forms particle flow B that exits the generator 120, and note the arrows shown in figure 2.  Thus the gas source 110 gives a gas flow A that provides spraying/blowing particle flow B.  This provides a similar arc spraying to that described for Verpoort (2) As to Nardi not teaching further use for dust/overspray, it is the combination of references that suggests the dust/overspray shown be used for cold gas spray, where Nardi shows how particles formed by arc spraying are known to be usable for cold spraying as discussed in detail above.  (3) As to Nardi discouraging the proposed motivation, because it uses powder produced directly by the thermal wire arc within the inert atmosphere, not as a byproduct of a thermal spray coating process, with the use of the inert atmosphere in Nardi to prevent impurities in the powder, where Verpoort would not indicate the use of the inert atmosphere to avoid impurities, the Examiner notes this argument.  However, the Examiner is of the position while Nardi has powders made specifically for cold spraying, Verpoort would give similarly made powders, and the use of these powders, as discussed above, would allow for efficient processing.  Furthermore, Verpoort would also provide the arc spraying in in inert atmosphere as discussed for claim 8, which would therefore, give powders as desired.  Additionally, when using Tournier, it does not indicate that an inert environment is needed to prevent reusing of the powders.  As to applicant’s argument that Verpoort would not have the enclosed inert environment of Nardi, the Examiner notes that Nardi would have the spraying done in a cylinder bore (0069-0070) and would have the inert gases for the primary and secondary gases feed into the system with the bore would give inert gases during the spraying and particle formation, so understood to provide any inert gases to the extent desirable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718